Title: To James Madison from Richard Bland Lee, 16 January 1812
From: Lee, Richard Bland
To: Madison, James


Dear Sir,Alexandria Jan. 16. 1812
Having suffered some heavy injuries of fortune from the failure of others—and having imprudently spent the most active period of my life in unprofitable public employments—I feel at present in some degree the necessity of seeking some appointment from my country, which while I faithfully perform my duty will aid me in the comfortable support of my family. I should prefer a civil employment either at home or abroad. Tho while my country is in danger I shall not object to a military one. As to my pretensions to the last I can boast of no personal service except some tours of duty in the Militia while yet a Youth. At the age of 24 I was honored by the state with the appointment of Majr. in the Loudoun Militia. Soon after having been elected a member of Congress—and the Legislature have reorganized the Militia system, I did not incline to seek an appointment again—and have since continued wholly in the civil walks of life. As the government from the long peace which we have enjoyed will necessarily be obliged to make appointments from those inexperienced in military operations: if you can find no other person more properly qualified—of which no doubt you will find many—I will serve as a Colonel of a Regement—and without vanity I think I can say, that I feel confident of being able to raise it in the district in which I have long resided with as much success as any other Individual. In all these matters I am sure you will be guided by a sole view to the public Interest—and if I be passed by I shall not feel any chargrine or disappointment. The offer you will regard at least as an evidence of my attachment to my Country and zeal to render it all the service in my power. If in any other way you shall think I can be useful and shall be honored with your countenance, I can only promise fidelity and strict attention to my duty—and will endeavor to do ample justice to your confidence.
You will please to excuse me for addressing this letter immediately to yourself—and not thro’ the usual channel. I do not wish to appear in the throng of public applicants. And from the long acquaintance I have had with you and the sincere esteem which I have ever entertained for your character—I trust you will impute the mode I have adopted to the proper cause.
I do not expect an answer—but only ask you to bear in mind the subject. Wishing you personally every happiness—and that under your auspices the nation may successfully maintain its rights, liberty and prosperity I remain most truly yr. obt sert
Richard Bland Lee

N.B.
From necessity I have been obliged to reside in this place. I never intended to retire from Virginia and having lately purchased a residence for my family I shall return to the country in the Spring. So that you must not consider me as a citizen of the district of Columbia.
